Case 6:18-cv-00574-TH-JDL Document 68 Filed 08/31/20 Page 1 of 1 PageID #: 636



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

RAUL GONZALEZ                                     §
v.                                                §       CIVIL ACTION NO. 6:18cv574
LORIE DAVIS, ET AL.                               §


                            ORDER OF PARTIAL DISMISSAL
                      OF THE DEFENDANT OFFICER DESTINY BLAIR

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge John D. Love. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of the motion to dismiss

filed by the Defendant Officer Destiny Blair, has been presented for consideration, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of the
Magistrate Judge are correct, and adopts same as the findings and conclusions of the court. It is

accordingly

       ORDERED that the Defendant Officer Blair’s motion to dismiss (docket no. 37) is

GRANTED and the claims against Officer Blair are DISMISSED WITH PREJUDICE for failure

to state a claim upon which relief may be granted. Officer Blair is DISMISSED as a party to this

lawsuit. This dismissal shall have no effect upon the remaining claims or Defendants in the case.

        SIGNED this the 31 day of August, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge



                                                  1
